Citation Nr: 0907245	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:  Elmirio G. Teodoro


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service on July 22, 1946 and from 
August 1942 to February 1946.  The veteran died in November 
1995.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim to reopen for service connection for the 
cause of the veteran's death.

In an April 2006 decision, the Board affirmed the RO's 
decision.  Subsequently, the appellant appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In an April 2008 memorandum decision, the Court set aside the 
Board's April 2006 decision and remanded this matter to the 
Board for further proceedings consistent with the Court's 
decision.  




FINDINGS OF FACT

1.   A January 2003 Board decision denied the appellant's 
claim to reopen for service connection for the cause of the 
veteran's death.

2.  In June 2003, the appellant sought to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

3.  The evidence received since the January 2003 Board 
decision is neither cumulative nor redundant but does not 
raise a reasonable probability of substantiating the 
appellant's claim for service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The January 2003 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991);  38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has not been submitted to 
received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the claimant with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A. Duty to Notify

A July 2003 letter notified the appellant of the evidence 
required to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  This letter 
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist the appellant in obtaining.  
This letter informed the appellant that new and material 
evidence would be required to reopen the claim.  The 
appellant was advised that "new" evidence is that which is 
submitted to VA for the first time, and "material" evidence 
is evidence relating to an unestablished fact necessary to 
substantiate the claim.  The July 2003 letter explained that 
the appellant's claim was previously denied because the 
evidence of record failed to demonstrate that the veteran's 
death was related to service.

The Board notes that the appellant was not provided notice 
pursuant to Dingess.  However, given the denial herein of the 
appellant's claim, any question as to an effective date are 
moot.  Thus the Board finds that the appellant has not been 
prejudiced by VA's failure to provide notice on this element 
of her claim.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
appellant with the development of this claim.  The RO 
assisted the veteran by obtaining the service medical records 
and relevant post-service medical records.  

The Board notes that a VA medical opinion was not obtained in 
this case.  However, a VA opinion is not necessary to decide 
the claim.  The evidence does not show that the condition 
that caused the veteran's death manifested during service or 
within an applicable presumptive period.  Moreover, there is 
no indication that the condition that caused the veteran's 
death is associated with service or a 
service-connected disability.  Under these circumstances, 
there is no duty to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board finds the requirements of the duty to assist have 
been satisfied.  All relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant.  




II.  Analysis of Claim

By way of history, the Board previously denied the 
appellant's claim to reopen in decisions dated in October 
1997 and January 2003.  In those decisions, the Board found 
that there was no competent medical evidence of a 
relationship between a service-connected disability and the 
veteran's death.  

A claim that has been disallowed by the Board may not be 
reopened except upon the submission of new and material 
evidence.  38 U.S.C.A. § 7104(b) (West 2002).

In June 2003, the appellant sought to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Once a claim is reopened, the adjudicator 
must review it on a de novo basis, with consideration given 
to all of the evidence of record 38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
probability of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue, 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, there must be evidence that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected condition to constitute a contributory cause of 
death, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2008); 
see also Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The evidence of record at the time of the January 2003 Board 
decision included: service treatment records; post-service VA 
medical records; records from Perez Memorial General Hospital 
dated in November 1995; a December 1995 certification from 
the municipal health officer of the municipality of Rosales; 
affidavits dated in April 1996; medical records from Dr. 
E.O., dated in 1997; a letter from Dr. I.B.G., M.D., dated in 
July 1998;  and a medical certificate from Dr. J.N.R, dated 
in 2001. 

The evidence submitted since the June 2003 decision includes: 
a letter from the appellant, dated in May 2004; a medical 
certificate dated in May 2003 and medical report dated in 
January 1994 from Dr. H.F.; a certification from Dr. I.G., 
dated in February 2004; and lay statements from F.A. and P.C.

In the May 2004 statement, the appellant described her 
husband's service and stated that her husband became ill as a 
result of military service. 

The newly submitted evidence includes a medical certificate 
from Dr. H.F. dated in May 2003.  Dr. H.F. stated that the 
veteran was diagnosed with bronchial asthma and pulmonary 
tuberculosis in 1951.  He further stated that x-rays of the 
lungs and chest that were taken in 1951 showed abnormal 
findings of the right and left lungs.  Dr. H.F. stated that 
pulmonary disease was a contributory cause of the veteran's 
death.

The February 2004 statement from Dr. I.G. indicated that the 
veteran's cause of death was COPD and PTB.  She opined that, 
"pulmonary disease might have contributed to the cause of 
death due to inability to move because of the fracture of 
(the veteran's) right pelvis, which is the underlying 
cause."

In a lay statement dated in November 2003, F.A. related that 
he was a neighbor of the veteran's and visited the veteran 
regularly.  F.A. stated that the veteran complained of back, 
hip and lung pain.  He further stated that the veteran had 
difficulty moving because of his hip pain and had breathing 
difficulty due to asthma.  F.A. stated that these conditions 
contributed to the veteran's death.  

In another lay statement dated in December 2003, P.C. stated 
that the veteran complained of back and hip pain, as well as 
breathing difficulties.  P.C. stated that he observed that 
the veteran's inability to move his hips affected the 
veteran's lungs and caused breathing difficulties.  

The Board finds that, with the exception of the statement 
from Dr. I.B.G., the evidence submitted since the January 
2003 Board decision is new, as it was not previously 
submitted to agency decisionmakers.  The statement from Dr. 
I.B.G. is not new, as it is essentially duplicative of a 
statement dated in July 1998 that was previously considered 
by the Board. 

The Board finds that the evidence submitted since the prior 
Board decision is not material, as it does not tend to 
establish a causal relationship between the veteran's death 
and a service-connected disability.    

In this regard, the Board finds that the evidence from Dr. 
H.F. is not material.  Dr. H.F. indicated that the pulmonary 
tuberculosis was a contributing factor in the veteran's 
death.  The prior Board decisions considered such evidence, 
as pulmonary tuberculosis was listed as a contributing factor 
on the veteran's death certificate.  However, this evidence 
is not material because service connection was not in effect 
for pulmonary tuberculosis.  Moreover, the record does not 
contain any evidence showing that pulmonary tuberculosis 
manifested during service or within an applicable presumptive 
period.    

The appellant's statements and lay statements from F.A. and 
P.C. are also new but are not material.  The appellant's 
claim was previously denied due to a lack of competent 
medical evidence of a relationship between a service-
connected disability and the veteran's death.  The lay 
statements of F.A. and P.C., as well as the appellant's 
statements, contain opinions that the veteran's service-
connected hip fracture contributed to his death.  However, 
these are opinions from laypersons who have no medical 
training.  While a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his or 
her belief as to medical causation is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education may provide evidence requiring 
medical knowledge. Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
while F.A., P.C. and the appellant are competent to describe 
visible symptoms, they are not competent to render an opinion 
regarding the relationship between the veteran's service-
connected hip fracture and the conditions which caused his 
death. 

For the foregoing reasons, the Board concludes that new and 
material evidence has not been received.  The record does not 
contain competent medical evidence of  a relationship between 
the veteran's service and the conditions that caused or 
contributed to the veteran's death.  Therefore, in the 
absence of new and material evidence, the appellant's claim 
to reopen must be denied. 

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


